DETAILED ACTION
This Office Action is in response to Applicant’s response after FINAL filed 20 April 2022.  The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 20 April 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10449268; 10994049; 9950092; 9855367; 10220113; 11000626; 9408797; 9333160; 9655991; 9393263; 9962464; 10624988; 10806821; 9149422 and 9737633, have been reviewed and is accepted.  The terminal disclaimers have been recorded.

The terminal disclaimer filed on 20 April 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16938504; 16877315; 16735532 and 17064527 have been reviewed and is accepted.  The terminal disclaimers have been recorded.

12.			Response to Arguments – Claim Rejections
Applicant's arguments filed 20 April 2022, with respect to the rejection of claims 1-6 and 10-24 under 35 U.S.C. §103(a) as being unpatentable over US2011/0171310 Gousse et al. et al. in view of RU 2382050 Petrovich et al. and Hori et al.; or alternatively over US 2011/0171311 (Gousse 2); or US 2011/0172180 (Gousse 3); or 2011/0171286 (Gousse 4) in view of Petrovich and Hori, have been fully considered but they are not persuasive. 
Applicant contends the Gousse references are disqualified as prior art under pre-AIA  U.S.C. §103(c) “because the subject matter of the Gousse references and of the present application shared common ownership at the filing date of the claimed invention”.
Applicant’s specific statement is as follows: “Applicant respectfully submits that the subject matter disclosed in the Gousse references and in the present application were owned by the same person or subject to an obligation of assignment to the same person at the effective filing date of the claimed invention”. 
The above statement is not sufficient to disqualify any of the Gousse references, because the statement insufficiently makes reference to the claimed invention for purposes of identifying the relevant commonly owned subject matter. In addition, the 103(c) statement is defective because it refers to the “effective filing date” rather than “at the time the claimed invention was made” (see underlined sections above). 
Please see MPEP 2146 for establishing common ownership and disqualifying prior art under pre-AIA  35 U.S.C. §103(c). 
The rejections are hereby maintained.

	The 103 rejections of record in the Final Office Action dated 16 November 2021 are maintained, as indicated above, in the view of Applicant’s arguments not persuasive to overcome all rejections of record.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M-F: Noon-8pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1759